Owen, J.
The county bases .its right to recover upon sec. 49.10, Stats., which provides:
“If any person who has received any relief, support, or maintenance at public charge, under this chapter or as an inmate of any state or municipal institution, was at the time of receiving such relief, support, or maintenance the owner of property, the authorities charged with the care of the poor of the municipality, or the board in charge of the institution, chargeable with such relief, support, or maintenance may sue for and collect the value of the same against such person and against his estate. In any such action or proceeding the statutes of limitation shall not be pleaded in defense; but the court may, in its discretion, refuse to render judgment or allow the claim in favor of the claimant in any case where a parent, wife, or child is dependent on such property for future support. The records kept by the state or municipality for the purpose of showing the names and the value of the relief, support, or maintenance furnished shall be prima facie evidence.”
Since the judgment of the county court herein, this court construed sec. 49.10 in Guardianship of Decker, 181 Wis. 484, 195 N. W. 316. It was there held.that only such property as was possessed by the indigent person at the time of receivingthe support and maintenance could be subjected to payment therefor by the municipality affording the relief. It follows that that portion of the judgment permitting a recovery by the county for support and maintenance prior to the time George Angle came into possession of the inheritance from his sister is erroneous. The recovery should have been limited to support and maintenance furnished sub*650sequent to the time when he came into possession of such inheritance. This is conceded by the district attorney. He contends,. however, that the county is entitled to interest on the specific amounts chargeable by law for each year subsequent to that time.
The statute does not fix the amount for which the person supported is liable, nor does it fix the time when such amount is due. In State v. Milwaukee, 158 Wis. 564, 149 N. W. 579, it is said:
“Where no time of payment is fixed, or where a claim is unliquidated, or where the question of liability is so involved in doubt that there are reasonable grounds for believing that no liability exists, a- demand is, in the absence of peculiar equitable considerations, necessary to set interest running. . . . But where the time of payment is fixed by contract or by law and the amount to be paid is easily ascertainable and tire duty to pay plain, no demand is' necessary to start the running of interest, whether the claim be against an indi-vidfial or a -municipality.”
The first part of this rule is applicable to the present situation. A demand was necessary to start interest running, and interest may be allowed only from the date upon which a demand on the estate was made. If no demand was made, the filing of the claim against the estate constituted such a demand.
It follows that the judgment must be reversed, and the cause remanded with instructions to render judgment in favor of the county for the value of the support and maintenance furnished the incompetent subsequent to the date upon which he came into possession of the inheritance from his sister, together with interest thereon from the date of a demand therefor.
By the Court. — So- ordered.